Name: 2005/105/EC: Commission Decision of 3 February 2005 authorising Sweden to make use of the system established by Title I of Regulation (EC) No 1760/2000 of the European Parliament and of the Council to replace surveys of bovine livestock (notified under document number C(2005) 194) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  foodstuff;  means of agricultural production;  information technology and data processing;  marketing
 Date Published: 2005-02-05; 2005-10-18

 5.2.2005 EN Official Journal of the European Union L 33/74 COMMISSION DECISION of 3 February 2005 authorising Sweden to make use of the system established by Title I of Regulation (EC) No 1760/2000 of the European Parliament and of the Council to replace surveys of bovine livestock (notified under document number C(2005) 194) (Only the Swedish text is authentic) (Text with EEA relevance) (2005/105/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production (1), and in particular Article 1(2) and (3) thereof, Whereas: (1) Title I of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (2) establishes a system for the identification and registration of bovine animals. (2) Commission Decision 1999/693/EC (3) recognises the fully operational character of the Swedish database for bovine animals. (3) Pursuant to Directive 93/24/EEC the Member States may, at their request, be authorised to use administrative statistical sources instead of surveys of the bovine population on condition that they satisfy the obligations arising out of the said Directive. (4) In support of its request of 29 October 2003, Sweden has submitted technical documentation on the structure and on the updating of the database referred to in Title I of Regulation (EC) No 1760/2000 and on the methods of calculating the statistical data. (5) In particular, Sweden proposed the calculation methods to obtain the statistical data for the categories, referred to in Article 3(1) of Directive 93/24/EEC, which are not directly available in the database referred to in Title I of Regulation (EC) No 1760/2000. Sweden should take all the appropriate measures to ensure that these calculation methods ensure the precision of the statistical data. (6) Following examination of the request based on the technical documentation provided by the Swedish authorities, the request should be met. (7) This Decision is in compliance with the opinion of the Standing Committee on Agricultural Statistics, set up by Council Decision 72/279/EEC (4), HAS ADOPTED THIS DECISION: Article 1 Sweden is authorised to replace the surveys of bovine animals provided for by Directive 93/24/EEC by using the system for the identification and registration of bovine animals as referred to in Title I of Regulation (EC) No 1760/2000 to obtain all the statistical data required to comply with the obligations arising out of the said Directive. Article 2 When the system referred to in Article 1 ceases to be operational or its contents no longer make it possible to obtain reliable statistical information regarding all or certain categories of bovine animals, Sweden shall return to a statistical survey system for the purpose of estimating the cattle population or the categories concerned. Article 3 This Decision is addressed to the Kingdom of Sweden. Done at Brussels, 3 February 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 149, 21.6.1993, p. 5. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 204, 11.8.2000, p. 1. Regulation as last amended by the 2003 Act of Accession. (3) OJ L 273, 23.10.1999, p. 14. (4) OJ L 179, 7.8.1972, p. 1.